           Case 2:20-cv-00299-JCM-BNW Document 38
                                               39 Filed 02/15/21
                                                        02/17/21 Page 1 of 4




 1   Amanda L. Ireland, Esq.
     Nevada Bar No. 13155
 2   Ireland Law Group, LLC
     7854 West Sahara Ave.
 3   Las Vegas, Nevada 89117
     Tel: (702) 427-2110
 4   Fax: (702) 441-7637
     amanda@irelandlawgroup.com
 5   Attorney for Plaintiff

 6                                  UNITED STATES DISTRICT COURT

 7                                        DISTRICT OF NEVADA

 8   SHANE SIPE, an individual,                              Case No.: 2:20-cv-00299-JCM-BNW
 9                     Plaintiff,
10          v.
                                                             PLAINTIFF’S MOTION FOR A FINAL
11   MUSIC TRIBE COMMERCIAL NV INC.;                         EXTENSION OF TIME TO FILE HIS
     DOES I through X, inclusive; ROE                        OPPOSITION TO DEFENDANT’S
12   CORPORATIONS I through X, inclusive,                    MOTION FOR SUMMARY
                                                             JUDGMENT
13
                        Defendant.
14                                                           (Fourth Request)

15          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rules IA 6.1, 6.2, Plaintiff
16   Shane Sipe, by and through his counsel, Amanda L. Ireland, Esq. of Ireland Law Group, LLC,
17   respectfully requests the Court Grant Plaintiff’s motion for a final extension of time to file his
18   Opposition to Defendant’s Motion for Summary Judgment until today, February 15, 2021. This
19   fourth and final request for extension is submitted contemporaneously with the Opposition brief
20   in an abundance of caution, since no further time is sought at the time of filing, however, the
21   previous Stipulation and Order (ECF No. 35.) extending the deadline for Plaintiff’s Opposition
22   until February 12, 2021, expired before it was possible to file Plaintiff’s Opposition brief, due to
23
     unavoidable constraints and circumstances.
24
            Defendant’s Motion was filed on December 17, 2020 (ECF No. 24) and an opposition
25
     was originally due on January 7, 2021. Due to the holiday season and COVID-19 office closures
26
     the parties stipulated to an initial extension on December 22, 2020 (ECF No. 25), granted on
27
     December 28, 2020, (ECF No. 26), extending the deadline eight days until January 15, 2021.
28
                                                       1
           Case 2:20-cv-00299-JCM-BNW Document 38
                                               39 Filed 02/15/21
                                                        02/17/21 Page 2 of 4




 1          On January 4, 2021, prior counsel filed a Motion to Withdraw, which was granted by
 2   minute order on January 11, 2021. (ECF No. 29.) A status check regarding Plaintiff’s intent to
 3   retain new counsel was set for January 14, 2021. Before appearing at the status check, Plaintiff
 4   retained undersigned counsel January 12, 2021, and her appearance was noticed the same day
 5   (ECF No. 31). Plaintiff immediately moved for a two-week extension until January 29, 2021 to
 6   allow new counsel time to review the entire case file before responding to the dispositive motion.
 7   (ECF No. 32). Plaintiff’s January 13th motion for an extension was granted on January 22, 2021.
 8   (ECF No. 34). The parties subsequently filed a Stipulation and Proposed Order to extend the
 9   deadline to respond until February 12, 2021 (ECF No. 35) which was granted February 4, 2021.
10   This is Plaintiff’s fourth request for an extension of time to file his opposition to Defendant’s
11   Motion for Summary Judgment. Plaintiff relies on the memorandum of points and authorities set
12
     forth below in support of his request.
13
                         MEMORANDUM OF POINTS AND AUTHORITIES
14
            Federal Rule of Civil Procedure 6(b)(1) provides that “[w]hen an act may or must be
15
     done within a specified time, the court may, for good cause, extend the time: (A) with or without
16
     motion or notice if the court acts, or if a request is made, before the original time or its extension
17
     expires; or (B) on motion made after the time has expired if the party failed to act because of
18
     excusable neglect. It is within a trial court’s sound discretion to determine whether to grant an
19
     extension of time. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9 th Cir. 2012).
20
            This fourth and final request for an extension is made three days after expiry of the
21
     current deadline to respond to the motion for summary judgment, therefore something more than
22
     “good cause” must be shown. Here, Plaintiff’s neglect in seeking a final request is excusable
23
     under the circumstances of Plaintiff’s need to change counsel at the 11 th hour, due to a conflict of
24
     interest that emerged after the close of discovery and filing of Defendant’s motion for summary
25
     judgment. The ability of new counsel to fully apprehend and appreciate the implications raised
26
     by the totality of the evidence, and adequately address the substantive issues in such a short time
27
     frame was severely constrained and additional delay was unavoidable.
28
                                                       2
           Case 2:20-cv-00299-JCM-BNW Document 38
                                               39 Filed 02/15/21
                                                        02/17/21 Page 3 of 4




 1          Since Plaintiff’s claims for relief are asserted under remedial federal and state wage and
 2   hour statutes, as well as the common law, allowing Plaintiff additional time to reconsider his
 3   litigation strategy following the unexpected need to change counsel comports with traditional
 4   notions of justice and fairness.
 5          Plaintiff acknowledges the inconvenience to Defendant caused by the modest delay in
 6   these proceedings. Thus, in his opposition to summary judgment, Plaintiff presents admissible
 7   evidence and affidavits in defense of his individual claims, but also narrows the issues for trial
 8   by conceding his proposed collective and class actions.
 9          Under the circumstances, a final three-day extension over a long public holiday weekend
10   is reasonable. Defendant Music Tribe, a multinational corporation, will not be prejudiced by the
11   granting of this motion. But denial of the motion would cause extreme prejudice to Plaintiff.
12
            Based on the foregoing, Plaintiff respectfully requests the Court grant him an extension
13
     until February 15, 2021, to file his response to Defendant’s motion for summary judgment.
14
            DATED this 15th day of February 2021.          IRELAND LAW GROUP, LLC
15
                                                           /s/ Amanda L. Ireland
16                                                         _____________________________
                                                           Amanda L. Ireland, Esq.
17                                                         Ireland Law Group
                                                           7854 West Sahara Ave.
18                                                         Las Vegas, Nevada 89117
                                                           Tel: (702) 427-2110
19                                                         Fax: (702) 441-7637
                                                           amanda@irelandlawgroup.com
20                                                         Attorney for Plaintiff
21
22
                                           IT IS SO ORDERED:
23
                                           Plaintiff’s motion for a final extension of time to file his
24                                         Opposition to Defendant’s Motion for Summary
                                           Judgment until February 15, 2021 is hereby granted.
25
26                                         _________________________________________
27                                         UNITED STATES DISTRICT JUDGE
                                                  February ____,
                                           Dated: February 17, 2021
                                                                 2021
28
                                                       3
           Case 2:20-cv-00299-JCM-BNW Document 38
                                               39 Filed 02/15/21
                                                        02/17/21 Page 4 of 4




 1                                 CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 15th day of February 2021, I served PLAINTIFF’S
 3   MOTION FOR A FINAL EXTENSION OF TIME TO FILE HIS OPPOSITION TO
 4   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (Fourth Request) via Electronic
 5   Filing/Service Notification through CM/ECF to:
 6
           ATTORNEY OF RECORD                   TELEPHONE/FAX            PARTIES
 7
 8
      Mark H. Hutchings, Esq.          Tel: (702) 660-7700          Plaintiff,
 9    HUTCHINGS LAW GROUP, LLC         Fax: (702) 552-5202          Counter-Claimant
      552 E. Charleston Blvd.                                       Music Tribe
10    Las Vegas, Nevada 89104                                       Commercial NV Inc.
      MHutchings@HutchingsLawGroup.com
11
12
                                                            /s/ Anya Karakozov
13                                                    ___________________________________
                                                      An employee of IRELAND LAW GROUP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
